                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                       CR-11-55-GF-BMM-JTJ

                 Plaintiff,

       vs.
                                                           ORDER
 JAMES MICHAEL PARKER,

                 Defendant.



      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on November 29, 2018. (Doc. 73.) The United States alleged

that James Michael Parker violated his conditions of supervised release by (1)

using methamphetamine on two separate occasions; (2) consuming alcohol; and (3)

committing another crime. (Doc. 60 at 2.) Parker admitted to violations (1) and (2).

Parker did not admit or deny violation (3). The government did not attempt to

prove violation (3). (Doc. 74 at 3.)

      Judge Johnston entered Findings and Recommendations in this matter on

December 4, 2018. (Doc. 74.) Neither party filed objections. When a party makes

no objections, the Court need not review de novo the proposed Findings and

Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52 (1986). This Court will

                                         1
review Judge Johnston’s Findings and Recommendations, however, for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981).

      The admitted violations prove serious and warrant revocation of Parker’s

supervised release. Judge Johnston has recommended that the Court revoke

Parker’s supervised release and commit Parker to the custody of the Bureau of

Prisons for a term of time served with 16 months of supervised release to follow.

(Doc. 74 at 4.)

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Parker’s violation of his conditions represents a serious breach

of the Court’s trust. A sentence of time served with 16 months of supervised

release to follow represents a sufficient, but not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 74) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant James Michael Parker be

sentenced to time served with 16 months of supervised release to follow.

      DATED this 19th day of December, 2018.




                                          2
